DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on June 21, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
Claims 1-20 are currently pending and have been examined.  Claims 1-4, 9-12, and 17-20 have been amended.  
 
Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Applicant’s arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation: 
Mims/Goldman/Abraham teach transmitting, to the electronic device associated with the user of the cart and docked at the docking station on the cart of the user, an electronic notification indicating to the user of the cart that the cart of the user has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart of the user.  Specifically, Abraham teaches transmitting, to the electronic device associated with the user of the cart. . . , an electronic notification indicating that the cart of the user has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart of the user. (Abraham: Para [0082]-[0086] (In step 705, the SAS master can analyze customer specific data, generic customer data, external system data, etc. In step 710, the SAS master can determine whether a representative intervention condition is detected for the customer. Responsive to detecting a representative intervention condition, method 700 can proceed to step 715.  Conversely, the SAS determining that a customer has passed by a selected item too quickly, e.g., in less than a predetermined amount of time considered a minimum to consider purchase of an item or to place the item in the shopping cart, can be another example of a representative intervention condition. The selected item, for example, can be an on-sale item or an item on the customer's shopping list that was not placed in the shopping cart.  In step 720, the SAS can notify the selected representative of the customer that is in need of assistance. The SAS, for example, can provide the representative with the location of the customer, which can be updated as the customer continues to move throughout the store, the name or other identifying information for the customer, e.g., a picture, or the like. It should be appreciated that the notification can be provided through any of a variety of different communication channels, e.g., a text message to a mobile device used by the selected representative, an automated call to a mobile telephone carried by the selected representative, an electronic mail to the selected representative, or another form of notification delivered to an SAS client that may be carried by the representative.))
Additionally, Goldman teaches that the electronic device associated with the user of the cart is docked at the docking station on the cart of the user as can be seen in Figure 3 of Goldman, an electronic device 106 is in a docking station of a shopping cart 102.  Additionally, Goldman recites “the example user device 106 of FIG. 13 also includes a docking port 1312. The docking port 1312 may be connected to a power supply to periodically charge the user device 106. The docking port 1312 may also be connected to a processor (such as the location processor 104) to receive updated indoor area information (such as maps, product information, etc.). The docking port 1312 may also be used to communicatively couple the user device 106 to devices such as those described above including, for example, the position sensing apparatus 302.” (Para [0155]); “Additionally, the user device 106 is shown attached to the moveable object 102.” (Para [0097]).
The Examiner further notes that the prior art made of record and not relied upon, Davis (US PGP 2012/0214515), also teaches an electronic device associated with a user docked at the docking station on the cart of the user (Para [0076] (The degrees of freedom of motion of the mobile device may also be constrained to improve the consistency and quality of audio capture from particular audio sources, as well as simplify the calculation of mobile device position. In indoor shopping applications, a cradle for the user's mobile device can be placed on a shopping cart. The cradle holds the smartphone handset in a fixed position on the cart, while enabling the user to view its display in hands free operating mode. In addition to enabling hands free, autonomous operating mode of the location-based services, the cradle reduces the solution space for position and orientation of the device.); Para [0188]-[0191] (As we noted above, a cradle or like form of docking port for the user's smartphone provides a number of features and advantages. It facilitates a hands free autonomous mode of operation. It also fixes the position of the sensors, including the microphone and camera, on a smartphone or other mobile device, relative the shopping cart frame of reference. Another challenge that it addresses is usability. If shoppers do not have a convenient way to interact with mobile applications on their smartphones as they shop, they are less likely to use them. By making it easier for users to interact with the device, they are more likely to use it. Usability is further increased by adding features and components that entice users to put their devices in the cradle. One component is a battery charger. This addresses both the issue of power consumption while the smartphone is in a continuous listening mode (and or looking mode through the camera) for the positioning application, and provides a user benefit of keeping the device charged. One way to implement the charger is to provide an inductive charging cradle port that supplies power to the device from a battery mounted on shopping cart. The battery acts as a charging station, providing energy through inductive coupling between the port and the mobile device positioned in the port. This cart-mounted battery itself can be charged by either directly plugging the battery into a charging station at a cart stand, or using a more powerful inductive coupling between the cart battery and a second charging station connected to a shopping cart port, where carts are returned when not in use.)).
Indeed, it is the combination of Mims/Goldman/Abraham which teach transmitting, to the electronic device associated with the user of the cart and docked at the docking station on the cart of the user, an electronic notification indicating to the user of the cart that the cart of the user has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart of the user, the motivation for combining found infra.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mims (US Pat No 7,934,647) in view of Goldman (US PGP 2013/0261964) in view of Abraham (US PGP 2013/0103539).

	As per claims 1-8, these claims are substantially similar to claims 9-16, respectively, and are therefore rejected in the same manner as these claims, as set forth infra.  

As per claim 9, Mims teaches 
detecting, using a plurality of sensors, a geographical location of 20the cart of the user; (Mims: Fig. 1-2, Col. 5, Lns. 1-46))
detecting, using the plurality of sensors, a characteristic of the object in the cart of the user; (Mims: Fig. 1-2, Col. 5, Lns. 40-46)
 25accessing, using a computing system disposed remotely from the electronic device and in communication with the electronic device . . . , a database containing a stored list generated by the user, . . . , (Mims: Fig. 1-2, Col. 2, Lns. 49-60; Col. 3, Lns. 3-21; Col. 5, Lns. 40-46; Col. 6; Lns. 1-40)
identifying the object in the cart of the user based, at least in part, on data received from the plurality of sensors, and the geographical location of the cart of the user; and  20ME1 25901221v.1Attorney Docket No. 114826-85302Invention No. 1517US02(Mims: Col. 2, Lns 5-15; Col. 5, Lns. 40-46)
determining, based on an identity of the object, whether the object in the cart of the user is included on the stored list generated by the user; (Mims: Col. 2, Lns 5-15, Lns. 49-60; Col. 3, Lns. 3-21, Lns. 30-42; Col. 5, Ln. 46 through Col. 6; Ln. 40) 
Mims does not explicitly disclose the following known technique which is taught by Goldman:
. . . the stored list being a list of the objects that the user preselected for retrieving and placing in the cart of the user, wherein each of the objects on the stored list in the database is associated with an expected geographical location; (Goldman: Para [0023] (the user may enter a grocery list. The processor receives the grocery list, determines locations of the groceries in the store, and calculates a desired route through the store to each of the groceries.); Para [0160] (These databases 1902, 1904, and 1906 may alternatively be implemented on the user device 106 and be periodically updated via the location processor 104 or a remote server. The database 1902 includes product location and pricing information, the database 1904 includes consumer purchase history and shopping lists, and the database 1906 includes information regarding product offers, coupons, and promotions.))
receiving an electronic device associated with a user into a docking station on the cart of the user operatively and electrically coupling the plurality of sensors to the electronic device (Goldman: Fig. 3; Fig. 13; Para [0155] (The example user device 106 of FIG. 13 also includes a docking port 1312. The docking port 1312 may be connected to a power supply to periodically charge the user device 106. The docking port 1312 may also be connected to a processor (such as the location processor 104) to receive updated indoor area information (such as maps, product information, etc.). The docking port 1312 may also be used to communicatively couple the user device 106 to devices such as those described above including, for example, the position sensing apparatus 302.); Para [0097] (FIG. 3 shows an example implementation of the indoor navigation system 100 of FIG. 1 where the absolute position system 116 includes LED-based transmitters 114a and 114b emitting infrared laser light and light sensing absolute position sensors 110a and 110b. In this embodiment, the indoor area includes a grocery store and the moveable object 102 includes a grocery cart. The dead-reckoning sensor 108 and the absolute position sensor 110 described in FIG. 1 are included within position sensing apparatus 302 and 304. Additionally, the user device 106 is shown attached to the moveable object 102. While the embodiment shows the transmitters 114a and 114b, other indoor areas can include additional transmitters 114 located throughout the indoor area.); Para [0057] (In this illustrated embodiment, the indoor navigation system 100 generally includes: (a) one or more dead-reckoning sensors 108 configured to detect movement of the moveable object 102 in the indoor area; (b) an absolute position system 116 configured to detect when the moveable object 102 moves in proximity to a known location in the indoor area; (c) one or more location processors 104 configured to determine a current location of the moveable object 102 at a point in time in the indoor area based on signals provided by the dead-reckoning sensors 108 and the absolute position system 116, and (d) a user device 106 including a display device 107 configured to show a current location of the moveable object 102 in reference to a pictorial or graphical representation of the indoor area.))
. . . the electronic device docked at the docking station on the cart of the user . . . (Goldman: Fig. 3; Fig. 13; Para [0155] (The example user device 106 of FIG. 13 also includes a docking port 1312. The docking port 1312 may be connected to a power supply to periodically charge the user device 106. The docking port 1312 may also be connected to a processor (such as the location processor 104) to receive updated indoor area information (such as maps, product information, etc.). The docking port 1312 may also be used to communicatively couple the user device 106 to devices such as those described above including, for example, the position sensing apparatus 302.); Para [0097] (FIG. 3 shows an example implementation of the indoor navigation system 100 of FIG. 1 where the absolute position system 116 includes LED-based transmitters 114a and 114b emitting infrared laser light and light sensing absolute position sensors 110a and 110b. In this embodiment, the indoor area includes a grocery store and the moveable object 102 includes a grocery cart. The dead-reckoning sensor 108 and the absolute position sensor 110 described in FIG. 1 are included within position sensing apparatus 302 and 304. Additionally, the user device 106 is shown attached to the moveable object 102. While the embodiment shows the transmitters 114a and 114b, other indoor areas can include additional transmitters 114 located throughout the indoor area.); Para [0057] (In this illustrated embodiment, the indoor navigation system 100 generally includes: (a) one or more dead-reckoning sensors 108 configured to detect movement of the moveable object 102 in the indoor area; (b) an absolute position system 116 configured to detect when the moveable object 102 moves in proximity to a known location in the indoor area; (c) one or more location processors 104 configured to determine a current location of the moveable object 102 at a point in time in the indoor area based on signals provided by the dead-reckoning sensors 108 and the absolute position system 116, and (d) a user device 106 including a display device 107 configured to show a current location of the moveable object 102 in reference to a pictorial or graphical representation of the indoor area.))
based on a correlation of the geographical location of the cart of the user and the expected geographical location of the objects on the stored list: (Goldman: Figs. 17-21; Para [0156] (FIG. 17 shows a summary of various example functions that indoor navigation system 100 of FIG. 1 can perform in conjunction with the user device 106 of FIG. 13 by knowing a location of the moveable object 102. Many of these example functions have been described above such as calculating a location of the moveable object 102 based on dead-reckoning and absolute positioning signals, displaying coupons or advertisements based on the moveable object 102 being in proximity to certain products, and searching for locations of products in an indoor area. Additionally, the user device 106 may use a location of the moveable object 102 to provide turn-by-turn directions to find a requested product or to travel an optimized path based on locations of products specified in a grocery list.); Para [0159]-[0168] (FIG. 21 shows another embodiment of the graphical representation 2004. In this embodiment, the display area 1300 includes a shopping list 2102. The products listed in the shopping list 2102 are re-sequenced based on an optimal navigation route 2104 through the indoor area. The optimal navigation route 2104 can be determined based on different navigation strategies. For example, the user device 106 can determine a shortest route, a route avoiding congested areas (by knowing locations of other moveable objects), or a route that includes the locations of designated products specified by an advertiser or personnel of the indoor area. The display device 107 displays this calculated route as the navigational route 2104 with numerical references corresponding to locations of the products in the shopping list 2102. The user device 106 updates the navigational route 2104 as the moveable object 102 moves along the route.))
. . . to the electronic device associated with the user of the cart and docked at the docking station on the cart of the user . . . (Goldman: Fig. 3; Fig. 13; Para [0155] (The example user device 106 of FIG. 13 also includes a docking port 1312. The docking port 1312 may be connected to a power supply to periodically charge the user device 106. The docking port 1312 may also be connected to a processor (such as the location processor 104) to receive updated indoor area information (such as maps, product information, etc.). The docking port 1312 may also be used to communicatively couple the user device 106 to devices such as those described above including, for example, the position sensing apparatus 302.); Para [0097] (FIG. 3 shows an example implementation of the indoor navigation system 100 of FIG. 1 where the absolute position system 116 includes LED-based transmitters 114a and 114b emitting infrared laser light and light sensing absolute position sensors 110a and 110b. In this embodiment, the indoor area includes a grocery store and the moveable object 102 includes a grocery cart. The dead-reckoning sensor 108 and the absolute position sensor 110 described in FIG. 1 are included within position sensing apparatus 302 and 304. Additionally, the user device 106 is shown attached to the moveable object 102. While the embodiment shows the transmitters 114a and 114b, other indoor areas can include additional transmitters 114 located throughout the indoor area.); Para [0057] (In this illustrated embodiment, the indoor navigation system 100 generally includes: (a) one or more dead-reckoning sensors 108 configured to detect movement of the moveable object 102 in the indoor area; (b) an absolute position system 116 configured to detect when the moveable object 102 moves in proximity to a known location in the indoor area; (c) one or more location processors 104 configured to determine a current location of the moveable object 102 at a point in time in the indoor area based on signals provided by the dead-reckoning sensors 108 and the absolute position system 116, and (d) a user device 106 including a display device 107 configured to show a current location of the moveable object 102 in reference to a pictorial or graphical representation of the indoor area.))
This known technique is applicable to the method of Mims as they both share characteristics and capabilities, namely, they are directed to shopping carts with sensors. 
One of ordinary skill in the art would have recognized that applying the known technique of Goldman would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Goldman to the teachings of Mims would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such list, docking station, and geographical location features into similar methods.  Further, applying the stored list being a list of the objects that the user preselected for retrieving and placing in the cart, wherein each of the objects on the stored list in the database is associated with an expected geographical location the receiving an electronic device associated with a user into a docking station on the cart operatively and electrically coupling the plurality of sensors to the electronic device, and based on a correlation of the geographical location of the cart and the expected geographical location of the objects on the stored list to the teachings of Mims would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for better indoor navigation systems and the user device to be connected to a power supply so it is periodically charged by the docking port while being communicatively coupled to the position sensing apparatus/sensors (Goldman: Para [0008], Para [0155]).
Mims/Goldman does not explicitly disclose the following known technique which is taught by Abraham:
determining that the cart of the user has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart of the user, and (Abraham: Para [0082]-[0086] (In step 705, the SAS master can analyze customer specific data, generic customer data, external system data, etc. In step 710, the SAS master can determine whether a representative intervention condition is detected for the customer. Responsive to detecting a representative intervention condition, method 700 can proceed to step 715.  Conversely, the SAS determining that a customer has passed by a selected item too quickly, e.g., in less than a predetermined amount of time considered a minimum to consider purchase of an item or to place the item in the shopping cart, can be another example of a representative intervention condition. The selected item, for example, can be an on-sale item or an item on the customer's shopping list that was not placed in the shopping cart.  In step 720, the SAS can notify the selected representative of the customer that is in need of assistance. The SAS, for example, can provide the representative with the location of the customer, which can be updated as the customer continues to move throughout the store, the name or other identifying information for the customer, e.g., a picture, or the like. It should be appreciated that the notification can be provided through any of a variety of different communication channels, e.g., a text message to a mobile device used by the selected representative, an automated call to a mobile telephone carried by the selected representative, an electronic mail to the selected representative, or another form of notification delivered to an SAS client that may be carried by the representative.))
transmitting, to the electronic device associated with the user of the cart . . . , an electronic notification indicating that the cart of the user has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart of the user. (Abraham: Para [0082]-[0086] (In step 705, the SAS master can analyze customer specific data, generic customer data, external system data, etc. In step 710, the SAS master can determine whether a representative intervention condition is detected for the customer. Responsive to detecting a representative intervention condition, method 700 can proceed to step 715.  Conversely, the SAS determining that a customer has passed by a selected item too quickly, e.g., in less than a predetermined amount of time considered a minimum to consider purchase of an item or to place the item in the shopping cart, can be another example of a representative intervention condition. The selected item, for example, can be an on-sale item or an item on the customer's shopping list that was not placed in the shopping cart.  In step 720, the SAS can notify the selected representative of the customer that is in need of assistance. The SAS, for example, can provide the representative with the location of the customer, which can be updated as the customer continues to move throughout the store, the name or other identifying information for the customer, e.g., a picture, or the like. It should be appreciated that the notification can be provided through any of a variety of different communication channels, e.g., a text message to a mobile device used by the selected representative, an automated call to a mobile telephone carried by the selected representative, an electronic mail to the selected representative, or another form of notification delivered to an SAS client that may be carried by the representative.))
This known technique is applicable to the method of Mims as they both share characteristics and capabilities, namely, they are directed to shopping carts routes to products. 
One of ordinary skill in the art would have recognized that applying the known technique of Abraham would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Abraham to the teachings of Mims/Goldman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such passed product features into similar methods.  Further, applying the determining that the cart has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart, and transmitting, to the electronic device associated with the user, an electronic notification indicating that the cart has passed the expected geographical location of one of the objects on the stored list without the one of the objects on the stored list having been placed in the cart.to the teachings of Mims/Goldman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the customer to be aware of a selected item on their shopping list that was not placed in the shopping cart (Abraham: Para [0084]).
Examiner note:  The Examiner notes that Goldman also teaches detecting, using a plurality of sensors associated with a cart of the user, a geographical location of 20the cart of the user; (Goldman: Fig. 3; Para [0011]-[0012] (dead-reckoning sensors are generally located on or attached to the moveable object to detect movement and orientation of the moveable object.)); and 25accessing, using a computing system disposed remotely from the electronic device and in communication with the electronic device, a database containing a stored list generated by the user, wherein each object on the stored list has an expected geographical location; (Goldman: Para [0023] (The processor receives the grocery list, determines locations of the groceries in the store, and calculates a desired route through the store to each of the groceries. In one embodiment, the desired route may be a shortest route to each of the groceries. In another embodiment, the desired route may be specified by an operator of the indoor area or a manufacturer of certain products such that the route causes the user to pass in proximity to the products.))

As per claim 10, Mims/Goldman/Abraham teach 5determining that the cart of the user passed a different object on the stored list generated by the user based on the location of the cart of the user and the expected geographic location of the different object; and transmitting a command to the electronic device to generate a notification in response to determining that the cart of the user passed the expected geographical location of the different object on the stored list without the different object on the stored list being placed in the cart of the user. (Mims: Col. 5, Lns. 1-46)

As per claim 11, Mims/Goldman/Abraham teach further comprising transmitting a command to the electronic device to generate a notification in response to an object on the stored list not being disposed in the cart of the user. (Mims: Col. 2, Lns 5-15; Col. 3, Lns. 30-42) 

15 As per claim 12, Mims/Goldman/Abraham teach further comprising transmitting a command to the electronic device to generate a notification in response to the object in the cart of the user not being on the stored list. (Mims: Col. 2, Lns 5-15; Col. 3, Lns. 30-42)  

As per claim 13, Mims/Goldman/Abraham teach further comprising receiving at the computing system location information from the electronic device.  (Mims: Col. 5, Lns. 1-46)

As per claim 14, Mims/Goldman/Abraham teach further comprising transmitting a command from the computing system to the electronic device to provide navigation instructions for navigating to the object on the stored list.  (Mims: Col. 6, Lns. 27-55)

25 As per claim 15, Mims/Goldman/Abraham teach wherein the navigation instructions include a visual or audio output.  (Mims: Col. 5, Lns. 1-46)

As per claim 16, Mims/Goldman/Abraham teach wherein the plurality of sensors includes a sensor configured to monitor temperature, pressure, off-gassing, weight, or moisture. (Mims: Col. 5, Lns. 1-46)

As per claims 17-20, these claims are substantially similar to claims 9-12, respectively, and are therefore rejected in the same manner as these claims, as set forth supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis (US PGP 2012/0214515) -- smartphone docked in the cradle of a shopping cart
                                                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625